Judgment unanimously affirmed. Memorandum: On this appeal from convictions, upon a jury verdict, of sodomy, unlawful imprisonment, robbery and grand larceny, we find no merit to defendant’s claims of *860reversible error. Defendant failed to object to the submission of a verdict sheet to the jury and, in fact, told the jury, during summation, that "the typed explanation will be helpful.” Thus, this issue has not been preserved for appellate review (see, People v Hill, 163 AD2d 852; People v Hill, 163 AD2d 813; People v Barber, 154 AD2d 882, lv denied 75 NY2d 810, 917; People v Ryan, 152 AD2d 960, lv denied 74 NY2d 899). Moreover, since defendant was acquitted of two counts of rape and sodomy, it does not appear that he was prejudiced by the composition of the verdict sheet. Although the court’s instructions concerning possible verdicts were somewhat confusing, the court’s charge, read as a whole, properly instructed the jury that they must assess the guilt or innocence of the two defendants "independently and separately.” We further conclude that the convictions are supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from judgment of Monroe County Court, Celli, J.—sodomy, first degree.) Present—Dillon, P. J., Callahan, Green, Pine and Balio, JJ.